DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2021 has been entered.
Accordingly, claims 1-3, 5-11, 13-19, and 21 are pending in this application. Claims 1, 3, 9, 11, 17, 19, and 21 are currently amended. Claims 4, 12, and 20 are canceled.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-21 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitation of “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log” recited in claims 1, 9, and 17, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiam et al. (US 20200285643 A1, hereinafter Kadiam), in view of Belknap et al. (US 20090106219 A1, hereinafter Belknap).


Regarding claim 1, Kadiam discloses a computing system (Fig. 1, computing device 100) comprising: 
(Fig. 1, data store 1604); and a processor (Fig. 1, processor 104) configured to 
generate a plurality of alternative sets of execution steps for the database query (Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query).
based on changes to the initial set of execution steps ([(Fig. 1, [0060]: query optimizer 112 can make changes to the recursive member as part of the standard optimization process; Fig. 14, [0090]: depending on the step results generated by initial step 1406, execution control may pass to any other step including intermediate step 1408)
wherein the plurality of alternative sets are generated via computation of a plurality of different sequences of transformation operations on the initial set of execution steps, respectively (Fig. 14, [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410), 
However, Kadiam does not explicitly teach “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; select an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps, reconstruct a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps based on identifiers of operations of the selected alternative set of execution steps stored within 
On the other hand, in the same field of endeavor, Belknap teaches
for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log ([0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands… [0104]: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), 
wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log ([0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier [identifier change] for each database command received by a database server [operation change]); 
select an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps (Fig. 5, step 530; [0018]: Once the cost estimates are completed for all alternative queries, the query optimizer selects the optimal query plans by determining which of the query plans involves the sequence of steps with the lowest total predicted costs),
reconstruct a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative ([0106]: For each query plan in the list of baseline plans, the database server maintains identifying information [identifiers] from which the database server may reconstruct the query plan. For example, the database server may maintain an outline for each query plan [the identifiers of transformation operations correspond to the identifiers of the database commands which are in the query plan])
based on identifiers of operations of the selected alternative set of execution steps stored within the log [0160]: The baseline data may be maintained, for example, as part of an object in SMB 150 of FIG. 1…For example, the database server may maintain this baseline data in a separate column of the plan history, or as a separate table indexed upon an identifier from the plan history), and
display at least a portion of the list of identifiers of the computed transformation operations via a user interface (Fig. 6; [0198]: For example, a database administrator may request to see a list of potential baseline plans that have been generated for a database command… the database server may allow the administrator to visualize or execute the potential baseline plan, so as to observe its performance; [0208]: Computer system 700 may be coupled via bus 702 to a display 712, such as a cathode ray tube (CRT), for displaying information to a computer user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kadiam with the teachings of Belknap to include “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; select an 
The motivation to combine is to provide the user with a record of each database command, as recognized by Belknap ([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan).

Regarding claim 2, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the database query comprises a structured query language (SQL) query (see Kadiam, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax)
comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; relational data store 116).

Regarding claim 3, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the processor is further configured to 
(see Belknap, [0058]: …the database server persistently records captured information related to the execution of the first command according to the first plan… The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan.) and 
store each traced order in the log labeled with a different respective unique identifier (see Belknap, [0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands. These database commands may be, for example, database commands previously evaluated by query optimizer 140 over a certain period of time; [0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier for each database command received by a database server).

Regarding claim 5, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the processor is configured to select an optimal alternative set of execution steps from the plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0074]: cost computing component 126 can compute a cost of the alternative process… and may accordingly determine an optimal alternative process for executing on the relational data store 116 to obtain query results)
(see Kadiam, Fig. 1, [0078]: Query optimizer 112 may select the alternative process for generating the multi-step sequence based on the reoptimized process, re-computed costs, etc).

Regarding claim 6, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the processor 
prevents irrelevant transformations that are used to transform the initial set of execution steps into non-selected alternative sets of execution steps from being displayed (see Kadiam, Fig. 1, [0078]: query optimizer 112… may render the previously computed cost inaccurate and the previously selected alternative process for the recursive member suboptimal (e.g., when compared to other alternative processes). Thus, for example, query optimizer 112 can effectively discard one or more physical operators representing the recursive section).

Regarding claim 7, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the plurality of alternative sets of execution steps comprise a plurality of alternative execution plans that are generated by the processor based on transformations to a logical plan of an SQL query (see Kadiam, Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query; Fig. 14, [0089]: steps of multi-step sequence 1402 may comprise one or more physical SQL query operators).

Regarding claim 8, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the processor is further configured to 
compile the database query based on the selected alternative set of execution steps (see Kadiam, Fig. 1, [0079]: query optimizer 112, e.g., in conjunction with processor 104, memory 106, database system 108, etc., can convert, based on the cost, the one of the multiple alternative processes into the multi-step sequence)
and execute the compiled database query (see Kadiam, Fig. 14, [0093]: final step 1410 is configured to generate query sub-result 1412 comprising the results for the entire execution of multi-step sequence 1402).

Regarding claim 9, Kadiam discloses a method ([0005]: a computer-implemented method for executing a received graph database query is provided.) comprising: 
receiving a database query (Fig. 1, Fig. 2; [0048]: in receiving the graph database query at action 202, query pre-processor 110 can perform one or more pre-processing operations)
comprising an initial set of execution steps (Fig. 14, [0090]: initial step 1406 of multi-step sequence 1402 is the first step of the multi-step sequence to be executed); 
generating a plurality of alternative sets of execution steps for the database query (Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query) 
based on changes to the initial set of execution steps (Fig. 1, [0060]: query optimizer 112 can make changes to the recursive member as part of the standard optimization process; Fig. 14, [0090]: depending on the step results generated by initial step 1406, execution control may pass to any other step including intermediate step 1408), 
wherein the plurality of alternative sets are generated via computation of a plurality of different sequences of transformation operations on the initial set of execution steps, respectively (Fig. 14, [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410);
However, Kadiam does not explicitly teach “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps; reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps based on identifiers of operations of the selected alternative set of execution steps stored within the log; and displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface.”
On the other hand, in the same field of endeavor, Belknap teaches
for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log ([0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands… [0104]: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), 
wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log ([0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier [identifier change] for each database command received by a database server [operation change]); 
selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps (Fig. 5, step 530; [0018]: Once the cost estimates are completed for all alternative queries, the query optimizer selects the optimal query plans by determining which of the query plans involves the sequence of steps with the lowest total predicted costs),
reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps ([0106]: For each query plan in the list of baseline plans, the database server maintains identifying information from which the database server may reconstruct the query plan. For example, the database server may maintain an outline for each query plan [the identifiers of transformation operations correspond to the identifiers of the database commands which are in the query plan])
based on identifiers of operations of the selected alternative set of execution steps stored within the log [0160]: The baseline data may be maintained, for example, as part of an object in SMB 150 of FIG. 1…For example, the database server may maintain this baseline data in a separate column of the plan history, or as a separate table indexed upon an identifier from the plan history), and
displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface (Fig. 6; [0198]: For example, a database administrator may request to see a list of potential baseline plans that have been generated for a database command… the database server may allow the administrator to visualize or execute the potential baseline plan, so as to observe its performance; [0208]: Computer system 700 may be coupled via bus 702 to a display 712, such as a cathode ray tube (CRT), for displaying information to a computer user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kadiam with the teachings of Belknap to include “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps; reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps based on identifiers of operations of the selected alternative set of execution steps stored within the log; and displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface.”
([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan).

Regarding claim 10, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, 
wherein the database query comprises a structured query language (SQL) query (see Kadiam, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax)  comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; Fig. 1, relational data store 116).

Regarding claim 11, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, further comprising 
tracing an order of each of the plurality of different sequences of transformation operations during the computation (see Belknap, [0058]: …the database server persistently records captured information related to the execution of the first command according to the first plan… The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan.) and 
(see Belknap, [0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands. These database commands may be, for example, database commands previously evaluated by query optimizer 140 over a certain period of time; [0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier for each database command received by a database server).

Regarding claim 13, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, wherein the selecting comprises 
selecting an optimal alternative set of execution steps from the plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0074]: cost computing component 126 can compute a cost of the alternative process… and may accordingly determine an optimal alternative process for executing on the relational data store 116 to obtain query results)
based on query costs of the respective plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0078]: Query optimizer 112 may select the alternative process for generating the multi-step sequence based on the reoptimized process, re-computed costs, etc.).

Regarding claim 14, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, wherein the identifying further comprises 
preventing irrelevant transformations that are used to transform the initial set of execution steps into non- selected alternative sets of execution steps from being displayed (see Kadiam, Fig. 1, [0078]: query optimizer 112… may render the previously computed cost inaccurate and the previously selected alternative process for the recursive member suboptimal (e.g., when compared to other alternative processes). Thus, for example, query optimizer 112 can effectively discard one or more physical operators representing the recursive section).

Regarding claim 15, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, wherein the generating the plurality of alternative sets of execution steps comprises 
generating a plurality of alternative execution plans based on transformations to a logical plan of an SQL query (see Kadiam, Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query; Fig. 14, [0089]: steps of multi-step sequence 1402 may comprise one or more physical SQL query operators).

Regarding claim 16, the combined teachings of Kadiam and Belknap further disclose the method of claim 9, further comprising 
compiling the database query based on the selected alternative set of execution steps (see Kadiam, Fig. 1, [0079]: query optimizer 112, e.g., in conjunction with processor 104, memory 106, database system 108, etc., can convert, based on the cost, the one of the multiple alternative processes into the multi-step sequence)
(see Kadiam, Fig. 14, [0093]: final step 1410 is configured to generate query sub-result 1412 comprising the results for the entire execution of multi-step sequence 1402).

Regarding claim 17, Kadiam discloses a non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising (Fig. 1, [0030]: computing device 100 can include or can otherwise be coupled with a processor 104 and/or memory 106, where the processor 104 and/or memory 106 can be configured to execute or store instructions): 
receiving a database query (Fig. 1, Fig. 2; [0048]: in receiving the graph database query at action 202, query pre-processor 110 can perform one or more pre-processing operations); 
comprising an initial set of execution steps (Fig. 1, Fig. 14, [0090]: initial step 1406 of multi-step sequence 1402 is the first step of the multi-step sequence to be executed)
generating a plurality of alternative sets of execution steps for the database query (Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query)
based on changes to the initial set of execution steps (Fig. 1, [0060]: query optimizer 112 can make changes to the recursive member as part of the standard optimization process; Fig. 1, Fig. 14, [0090]: depending on the step results generated by initial step 1406, execution control may pass to any other step including intermediate step 1408); 
wherein the plurality of alternative sets are generated via computation of a plurality of different sequences of transformations on the initial set of execution steps, respectively (Fig. 14, [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410);
However, Kadiam does not explicitly teach “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps; reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps based on identifiers of operations of the selected alternative set of execution steps stored within the log; and displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface.”
On the other hand, in the same field of endeavor, Belknap teaches
for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log ([0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands… [0104]: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), 
wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log ([0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier [identifier change] for each database command received by a database server [operation change]); 
selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps (Fig. 5, step 530; [0018]: Once the cost estimates are completed for all alternative queries, the query optimizer selects the optimal query plans by determining which of the query plans involves the sequence of steps with the lowest total predicted costs),
reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps ([0106]: For each query plan in the list of baseline plans, the database server maintains identifying information from which the database server may reconstruct the query plan. For example, the database server may maintain an outline for each query plan [the identifiers of transformation operations correspond to the identifiers of the database commands which are in the query plan])
based on identifiers of operations of the selected alternative set of execution steps stored within the log [0160]: The baseline data may be maintained, for example, as part of an object in SMB 150 of FIG. 1…For example, the database server may maintain this baseline data in a separate column of the plan history, or as a separate table indexed upon an identifier from the plan history), and
displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface (Fig. 6; [0198]: For example, a database administrator may request to see a list of potential baseline plans that have been generated for a database command… the database server may allow the administrator to visualize or execute the potential baseline plan, so as to observe its performance; [0208]: Computer system 700 may be coupled via bus 702 to a display 712, such as a cathode ray tube (CRT), for displaying information to a computer user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kadiam with the teachings of Belknap to include “for each respective alternative set of execution steps, record identifiers of a plurality of operations of the database query within a log, wherein when a transformation from the respective alternative set of execution steps changes an operation from among the plurality of operations, an identifier of the operation is changed in the log; selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps based on a performance of the alternative set of execution steps; reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps based on identifiers of operations of the selected alternative set of execution steps stored within the log; and displaying at least a portion of the list of identifiers of the computed transformation operations via a user interface.”
The motivation to combine is to provide the user with a record of each database command, as recognized by Belknap ([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan).

Regarding claim 18, the combined teachings of Kadiam and Belknap further disclose the non-transitory computer-readable medium of claim 17, 
wherein the database query comprises a structured query language (SQL) query (see Kadiam, Fig. 1, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax)
comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 1, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; Fig. 1, [0031]: relational data store 116).

Regarding claim 19, the combined teachings of Kadiam and Belknap further disclose the non-transitory computer-readable medium of claim 17, wherein the method further comprises 
tracing an order of each of the plurality of different sequences of transformation operations during the computation (see Belknap, [0058]: …the database server persistently records captured information related to the execution of the first command according to the first plan… The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan) and 
storing each traced order in the log labeled with a different respective unique identifier (see Belknap, [0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands. These database commands may be, for example, database commands previously evaluated by query optimizer 140 over a certain period of time; [0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier for each database command received by a database server].

Regarding claim 21, the combined teachings of Kadiam and Belknap further disclose the computing system of claim 1, wherein the processor is further configured to 
prevent identifiers of a subset of transformation operations from the identified list of identifiers of transformation operations of the selected alternative set of execution steps from being displayed via the interface (see Belknap, Fig, 2; [0123]: Filters may be employed to help the administrator visualize which query plans are used by which applications or database commands [When a filter is applied, only a subset of transformation operations would be displayed]; [0208]: Computer system 700 may be coupled via bus 702 to a display 712, such as a cathode ray tube (CRT), for displaying information to a computer user).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168